DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 18, 2022 has been entered.
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Andersson (9,993,305) in view of Mentese et al. (10,095,942).  Andersson discloses the invention substantially as claimed.  Andersson discloses, at least in figures 1, 2, 6, and 11a-11e and col. 27, line 10 to col. 28, line 31; a method, comprising: detecting a first modular surgical device (e.g., 191) within bounds of a surgical operating room; connecting the first modular surgical device to a surgical hub (e.g., 4); detecting a second modular device (e.g., 93) within the bound of the surgical operation room; transmitting surgical data (e.g., volumetric scan data, according to col. 9, lines 45-67) associated with a surgical procedure being performed in the surgical operating room from the first modular surgical device to the surgical hub; and controlling a surgical function (i.e., calibration of a surgical navigation system “during surgery,” according to col. 26, line 57 to col. 27, line 55) the first modular surgical device with the second modular surgical device during the surgical procedure (I.e., actuator 196 within device 191 is actuated by device 93, according to col. 27, lines 39-43.); wherein the method further comprises connecting the second modular surgical device to the surgical hub (according to col. 28 lines 29-31); and wherein the method further comprises inferring progression of the surgical procedure from the surgical data (E.g., the position and orientation of the modular surgical device is determined, according to col. 18, lines 30-44.).
However, Andersson does not explicitly disclose connecting the surgical hub to a cloud-based system or a cloud-based control system, wherein the method further comprises transmitting the information from the surgical hub to the cloud-based system or cloud-based control system.  Nevertheless, Andersson discloses, in fig. 3 and col. 14, lines 10-35; that information from the hub may be transmitted to a computer system (20).  Mentese et al. teach, at least in fig. 2 and col. 14, lines 38-57; a method wherein information may be transmitted from a hub (e.g., 103) to a cloud-based system or a cloud-based control system (i.e., element 108 comprising a “cloud computing” server device or service).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, in view of Mentese et al., to include a cloud-based system or cloud-based control system in the method of Andersson, wherein the surgical hub is connected to a cloud-based system or cloud-based control system, wherein the method further comprises transmitting the information from the surgical hub to the cloud-based system or cloud-based control system. Such a modification would allow performance of a surgical procedure from a location remote from the surgical operating room.
Claims 6-9, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Andersson (9,993,305) in view of Gu et al. (2008/0058593).  Andersson discloses the invention substantially as claimed.  Andersson discloses, at least in figures 1-3, 6, and 10a-10c and col. 14, lines 17-30; and col. 25, line 33 to col. 27, line 9;  a method, comprising: detecting a medical imaging device (e.g., 2, as shown in fig. 1 and 10a-10c) within bounds of a surgical operating room (according to col. 25, lines 41-42); connecting the medical imaging device to a surgical hub (e.g., 4) including an imaging module (e.g., 10); transmitting a livestream of a surgical site in the surgical operating room from the medical imaging device to the imaging module (According to col. 9, lines 43-59 and col. 11, lines 15-28;  a surgical site may be scanned, and the position and orientation of a “patient structure” may by updated “dynamically.”); capturing, by the imaging module, at least one image frame (e.g., 8) from the livestream; deriving information relevant to the surgical site from data (“patient structure scan data”) extracted from the at least one image frame relevant to a surgical activity performed by an end effector of a modular surgical device at the surgical site from data extracted from the at least one image frame, wherein deriving information relevant to the surgical activity comprises: retrieving a candidate image (a “cloud of surface points,” according to col. 16 lines 58-60; or a “point cloud,” according to col. 17, lines 43-49); performing an image recognition algorithm (according to col. 17, lines 8-11 and col. 18, lines 45-49) on the at least one image frame and the candidate image to obtain an image recognition algorithm output (a “registration matrix,” according to col. 17, lines 61-67); comparing the image recognition algorithm output to a pre-selected range (“planned plan and orientation of the virtual object 11 in the pre-operative plan,” according to col. 13, lines 19-32); and accepting or rejecting the candidate image as the at least one image frame based on the comparison; transmitting the information from the surgical hub to the medical imaging device (I.e., the medical imaging device (2) is “adapted to dynamically update the position of the patient structure 7 to the virtual structure 8,” via the surgical hub (4).); and overlaying the information onto the livestream (I.e., “2D scan data” may be overlaid with the information, according to fig. 3 and col. 10, lines 24-30.); where the method further comprises detecting a modular surgical device (e.g., 3a, 3b, or 3c) within the bounds of the surgical operating room; wherein the method further comprises  connecting the modular surgical device to the surgical hub (as shown in fig. 1); wherein the method further comprises assessing a surgical activity performed by an end effector (e.g., 12a, 12b, 12c, or a portion of 3a, 3b, or 3c that engages tissue) of the modular surgical device at the surgical site from the data extracted from the at least one image frame (According to col. 12, lines 19-37; the position and orientation of the modular surgical device may be tracked.); wherein deriving information relevant to the surgical activity comprises deriving, with a situational awareness module (e.g., a planning unit and/or a medical scanner, according to col. 9, lines 45-55 and col. 13, line 64 to col. 14, line 9),  information (e.g., CT or MRI scan data) relevant to the surgical activity; and wherein the surgical hub proactively changes a displayed view of the livestream throughout the surgical procedure (E.g., according to col. 24, lines 10-44; first and second paths of a virtual surgical instrument may be displayed in “real time” or “during surgery.”)
However, Andersson does not explicitly disclose that capturing at least one image frame from the livestream is at a frame capturing rate dependent upon a detected motion in the surgical site. Gu et al. teach, in paragraphs [0008]-[0009], an imaging module capturing at least one image frame from the livestream is at a real-time frame capturing rate dependent upon a detected motion (e.g., from wanted and unwanted camera motion) in the surgical site.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, in view of Gu, to modify the method of Andersson, so that capturing at least one image frame from the livestream is at a frame capturing rate dependent upon a detected motion in the surgical site. Such a modification would provide image frames with improved quality and video stabilization.
Claims 12,16-20, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Andersson (9,993,305) in view of Gu et al. (2008/0058593), and further in view of Whitman (8,262,560).  Andersson discloses the invention substantially as claimed.  Andersson discloses a method, comprising: detecting a modular surgical device (e.g., 3a, 3b, or 3c) within bounds of a surgical operating room; connecting the modular surgical device to a surgical hub (e.g., 4); transmitting a livestream of a surgical site in the surgical operating room to an imaging module (e.g., 10) of the surgical hub; capturing, by the imaging module, at least one image frame (e.g., 8) from the livestream; and inferring progression of a surgical activity performed by an end effector (e.g., 12a, 12b, 12c, or a portion of 3a, 3b, or 3c that engages tissue) of the modular surgical device at the surgical site from data extracted from the at least one image frame (E.g., the position and orientation of the modular surgical device are data extracted from image frame 8 via communication hub 4, according to col. 11, lines 9-20 and col. 18, lines 39-44); and wherein the method further comprises inferring progression of the surgical activity from the data (E.g., the position and orientation of the modular surgical device is determined, according to col. 18, lines 30-44.); wherein inferring progression of the surgical activity comprises: retrieving a candidate image a “cloud of surface points,” according to col. 16 lines 58-60; or a “point cloud,” according to col. 17, lines 43-49); performing an image recognition algorithm (according to col. 17, lines 8-11 and col. 18, lines 45-49) on the at least one image frame and the candidate image to obtain an image recognition algorithm output (a “registration matrix,” according to col. 17, lines 61-67); comparing the image recognition algorithm output to a pre-selected range (“planned plan and orientation of the virtual object 11 in the pre-operative plan,” according to col. 13, lines 19-32); and accepting or rejecting the candidate image as the at least one image frame based on the comparison, wherein inferring progression of the surgical activity comprises inferring a step of the surgical activity that is being performed (E.g., the position and orientation of a surgical device is tracked and compared to “data of the pre-operative plan,” which includes the surgical activities to be performed, according to fig. 8 and col. 24, lines 17-40.), wherein the method  further comprises inferring a type of surgical activity that is being performed (as given in the “pre-operative plan,” according to col. 16, lines 23-49), and wherein the method further comprises inferring a type of tissue (e.g., bone or teeth, according to col. 15, line 62 to col. 16, line 11) to which the surgical activity is being applied.
However, Andersson does not explicitly disclose that capturing at least one image frame from the livestream is at a frame capturing rate dependent upon a detected motion in the surgical site. Gu et al. teach, in paragraphs [0008]-[0009], an imaging module capturing at least one image frame from the livestream is at a real-time frame capturing rate dependent upon a detected motion (e.g., from wanted and unwanted camera motion) in the surgical site.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, in view of Gu, to modify the method of Andersson, so that capturing at least one image frame from the livestream is at a frame capturing rate dependent upon a detected motion in the surgical site. Such a modification would provide image frames with improved quality and video stabilization.
Also (with respect to claim 23), Andersson discloses, in fig. 10c, an image frame including an end effector, but does not explicitly disclose that a resolution of an area of the at least one image frame is scaled at a higher resolution compared to other parts of the at least one image frame.  Gu et al. teach, in para. [0040], a resolution of an area of an image frame is scaled at a higher resolution (in a “larger image”) compared to other parts of the image frame.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, in view of Gu et al., to modify the method of Andersson, so that a resolution of an area of the at least one image frame is scaled at a higher resolution compared to other parts of the at least one image frame. Such a modification would allow clearer visualizing of at least the end effector at a surgical site.
However, Andersson in view of Gu et al. does not explicitly disclose that the end effector includes a first jaw and a second jaw configured to engage tissue, and wherein the surgical activity comprises applying a tissue treatment to tissue grasped by the first jaw and the second jaw, wherein the tissue treatment comprises applying radiofrequency (RF) energy to the tissue with the end effector, or wherein the tissue treatment comprises apply staples to the tissue with the end effector.  Whitman teaches, at least in figure 2b and col. 4, lines 15-42; an end effector (205) including a first jaw (215) and a second jaw (210) configured to engage tissue, wherein a surgical activity comprises applying a tissue treatment to tissue (e.g., “coagulation and/or anastomosing,” according to col. 4, lines 40-42) grasped by the first jaw and the second jaw, wherein the tissue treatment comprises applying radiofrequency (RF) energy to the tissue with the end effector, or wherein the tissue treatment comprises apply staples to the tissue with the end effector. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, in view of Whitman, to modify the end effector of Andersson in view of Gu et al., so that it includes first and second jaws, and so that tissue treatments may be applied as claimed.  Such modifications would allow the modular surgical device to treat soft tissues at a surgical site, wherein treatments may include coagulation and/or anastomosing.
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable Andersson (9,993,305) in view of Gu et al. (2008/0058593) and Whitman (8,262,560), and further in view of Mentese et al. (10,095,942).  Andersson in view of Gu et al. and Whitman discloses the invention substantially as claimed, but does not explicitly disclose connecting the surgical hub to a cloud-based system or a cloud-based control system, wherein the method further comprises transmitting the information from the surgical hub to the cloud-based system or cloud-based control system.  Nevertheless, Andersson discloses, in fig. 3 and col. 14, lines 10-35; that information from the hub may be transmitted to a computer system (20).  Mentese et al. teach, at least in fig. 2 and col. 14, lines 38-57; a method wherein information may be transmitted from a hub (e.g., 103) to a cloud-based system or a cloud-based control system (i.e., element 108 comprising a “cloud computing” server device or service).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, in view of Mentese et al., to include a cloud-based system or cloud-based control system in the method of Andersson in view of Gu et al. and Whitman, wherein the surgical hub is connected to a cloud-based system or cloud-based control system, wherein the method further comprises transmitting the information from the surgical hub to the cloud-based system or cloud based control system. Such a modification would allow performance of a surgical procedure from a location remote from the surgical operating room.

Response to Arguments
Applicant's arguments filed on April 18, 2022 have been fully considered but they are not persuasive.  That is, as set forth in the rejection above and with respect to arguments regarding Andersson:  Andersson indeed teaches “controlling a surgical function of the first modular device with the second modular device during the surgical procedure.”  Firstly, Andersson indeed teaches a “surgical function.”  The function of calibration of a surgical navigation system is performed in “the surgical theatre or operating room,” according to col. 25, lines 41-42.  Secondly, the second modular surgical device (deemed to be element 93) indeed controls the operation of the first modular surgical device (deemed to element 191).  The action of actuator 196 within device 191 is brought about or controlled by end-effector 93 closing a switch and registering a position of the end-effector.  In other words, Andersson teaches a surgical procedure including the function of registering a position of the end-effector relative to a navigation unit.  
Finally, Applicant argues that Andersson’s invention is “clearly distinguishable from what is claimed by the Subject Application.” Applicant is reminded that the language of the claims must point out and distinctly claim the subject matter which the Applicant regards as the invention, without limitations imported from the specification (“the Subject Application”).  Applicant is apparently arguing that the phrase, “surgical function” or “controlling a surgical function,” refers to surgical procedures performed with instruments on tissue.  For example, the specification mentions: liver tumor resection (para. [0858], thoracic and abdominal procedures (para. [0902]), and laparoscopic or stapling procedures (para. [1001]).  However, Applicant did not define “surgical function” or “controlling a surgical function” in the written description.  Thus, the examiner gave the phrases the abovementioned, reasoned interpretation.



Conclusion
Any inquiry concerning this communication should be directed to Julian W. Woo at telephone number (571)272-4707. Normal office hours are: M-Th, 8-5:30 ET, 1st Fri. of biweek OFF; 2nd Fri., 8-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIAN W WOO/Primary Examiner, Art Unit 3771